Citation Nr: 1753641	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

3. Entitlement to service connection for degenerative bone disease, claimed as osteoporosis, to include as secondary to a service-connected disability.

4. Entitlement to service connection for a disability manifested by numbness of the legs, to include as secondary to a service-connected disability.

5. Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.




ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Most recently, in December 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regrettably, due to new findings in the most recent VA medical opinions, a remand is necessary to develop the appeal with regard to these findings.  In addition, although the AOJ has substantially complied with the Board's December 2016 instructions to obtain additional records from Carl R. Darnall Army Medical Center and Scott and White, Temple, Texas, the VA medical opinions obtained do not comply with a previous August 2015 Board remand.  As such, a remand is necessary to obtain an appropriate medical opinion.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).     

Lumbar Spine, Cervical Spine, Numbness of Legs, and Degenerative Bone Disease Claims

A May 1980 service treatment record showed that the Veteran's pelvis x-rays were within normal limits, but also showed that the Veteran had irregular shaped sacroiliac joints.  The August 2015 Board remand referred to this finding of irregular shaped sacroiliac joints as a "congenital" disorder, and included instructions for an examiner to determine whether this disorder was aggravated during service by an in-service injury resulting in the current lumbar spine disorder.  

In the March 2016 VA examination and opinion for the congenital sacroiliac joints disorder, the examiner found that the Veteran's sacroiliac joint disorder clearly and unmistakably existed prior to service, but was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, in a subsequent July 2017 VA examination, the VA examiner found that the Veteran's sacroiliac joint disorder clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran's left hip pain, which manifested in January 1980, progressively worsened during her time in service, and that excessive wear and tear during service could have aggravated the Veteran's congenital disorder.  The examiner referred to the Veteran has currently having open sacroiliac joints.

The July 2017 VA examiner opinion appears to state that the Veteran's active service resulted in superimposed injury on the congenital sacroiliac joint.  It is unclear, however, what diagnosis is attributable to "open sacroiliac joints," the manifestations of such disorder, and the relationship open sacroiliac joints would have on causing or aggravating a lumbar spine disorder.  The Board requires clarifying medical opinion.

The August 2015 Board remand also noted that the Veteran's disability manifested by numbness of legs was related to his lumbar spine disorder.  Similarly, evidence in the record shows that the Veteran's degenerative bone disease could be related to her lumbar spine disorder, and could also be related to his cervical spine disorder.  Thus, these claims are inextricably intertwined with the lumbar spine disorder claim and a Board decision on these claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris V. Derwinski, 1 Vet. App. 180 (1991).


Psychiatric Disability

In the July 2012 VA medical opinion for the Veteran's psychiatric disabilities, the examiner found that the Veteran's major depressive disorder began in childhood, but was sometimes triggered when she experienced pain.  The Veteran described falling down a cliff in service, which resulted in chronic pain and had an effect on her depression.  The examiner found that it was at least as likely as not that the Veteran's major depressive disorder was at least in part incurred in and exacerbated by chronic pain and back problems resulting from the fall in service.
A review of the Veteran's service treatment records show no reports or treatment for back pain, nor is there any record of the Veteran falling down a cliff during training.  The evidence does however show that the Veteran reported hip and leg pain during service, and as noted above, had a congenital disorder which may have resulted in her current lumbar spine, cervical spine, and degenerative bone disorders.  The record reflects that the Veteran also experiences chronic pain from these disorders.  Thus, since these claims are related to the Veteran's psychiatric disorder claim, they are inextricably intertwined and a Board decision on the psychiatric disorder claim at this time would also be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any updated VA and private treatment records.

2. Then, return the July 2017 examination report to the examiner for an addendum opinion.  If the examiner is unavailable, the claims folder should be reviewed by similarly qualified physician.  The need for additional examination is left to the discretion of the examiner.

      (a) The examiner is requested to clarify whether a more descriptive diagnosis can be provided for "open sacroiliac joints" and to clarify the symptoms experienced by the Veteran attributable to this disorder;

      (b) With respect to the disorder manifested by "open sacroiliac joints;" please provide opinion whether it is at least as likely as not (50 percent or greater probability) that such disorder caused or has aggravated beyond the normal progress of the disorder the Veteran's lumbar spine disorder, cervical spine disorder, degenerative bone disorder, and numbness of legs disorder.  In formulating this opinion, the examiner is requested to discuss any effects an "open sacroiliac joints" disorder would have on the stability and functioning of the lumbar and cervical spines in general.

	(c) The examiner should also provide opinion as to whether it is at least as likely as not (50 percent or greater probability) lumbar spine disorder, cervical spine disorder, degenerative bone disorder, and numbness of legs disorder had its onset in service or is causally related to service?  In providing opinion, the examiner should accept as true the Veteran's report of a falling injury even though not documented, and explain whether there is any medical reason to accept or reject the Veteran's contentions that her current disorders are related to the falling injury.

3. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

